                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRENELL PERRYMAN,                                  Case No. 20-cv-03408-SI
                                   8                     Plaintiff,
                                                                                            ORDER REQUIRING RESPONSE TO
                                   9              v.                                        PLAINTIFF'S NOTICE OF PENDENCY
                                                                                            OF OTHER ACTION OR
                                  10     CITY OF PITTSBURG, et al.,                         PROCEEDING
                                  11                     Defendants.                        Re: Dkt. No. 42
                                  12
Northern District of California
 United States District Court




                                  13           On April 28, 2021, plaintiff Trenell Perryman filed a notice of pendency of other action or

                                  14   proceeding. Dkt. No. 42. Plaintiff argues E.P., a minor v. City of Pittsburg, et al., case no. 3:21-

                                  15   cv-3030-LB (N.D. Cal. April 26, 2021) is related to the present action because both cases involve

                                  16   the same defendants and arise from an April 26, 2019 incident involving police officers of the City

                                  17   of Pittsburg. Id. at 1-2.

                                  18           Pursuant to Civil Local Rules 3-12(b) and 7-11(b), a party must respond to an administrative

                                  19   motion to consider whether cases should be related no later than four days after the motion has been

                                  20   filed. Civ. L.R. 3-12(b); 7-11(b). Accordingly, defendants shall file a response to plaintiff’s notice

                                  21   of pendency of other action or proceeding no later than May 14, 2021.

                                  22

                                  23           IT IS SO ORDERED.

                                  24   Dated: May 10, 2021

                                  25                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  26                                                    United States District Judge
                                  27

                                  28
